Exhibit 10.05

 

AMENDMENT NO. 5 TO LEASE

 

Raritan, New Jersey

 

THIS AMENDMENT is made this 5th day of December 2012

 

BETWEEN:                     RARITAN JOHNSON ASSOCIATES, LLC, a New Jersey
Limited Liability Company, having an office at 30 Route 22 West, Green Brook,
New Jersey 08812, herein referred to as Landlord,

 

AND:                                                        UFP
TECHNOLOGIES, INC., a Delaware Corporation, having an address at East 172 Main
Street, Georgetown, MA 01833, herein referred to as Tenant.

 

WHEREAS, Landlord’s predecessor in interest, Raritan Associates, and Tenant
(under Tenant’s prior name, United Foam Plastics Corporation) entered into and
executed a lease dated as of January 4, 1993 (the “Original Lease”) for the
Premises located at 1 Johnson Drive, Building No. 4, Raritan, New Jersey 08869,
and as more particularly described therein;

 

WHEREAS, the Original Lease was amended by Amendment No. 1 dated January 2, 2000
and by Amendment No. 2 dated August 2001.  The subject matter of each of
Amendments No. 1 and No. 2 was additional space, not part of the Demised
Premises referred to in the Original Lease.  The provisions of both Amendment
No. 1 and Amendment No. 2 have become moot.

 

WHEREAS, the Original Lease was further amended by “Amendment No. 3 to Lease”
dated September 5, 2002, which amendment, among other things, extended the Term
until February 29, 2008.

 

WHEREAS, the Original Lease was further amended by “Amendment No. 4 to Lease”
dated October 8, 2007, which amendment, among other things, further extended the
Term until February 28, 2013.

 

WHEREAS, the parties have agreed that the Lease shall not terminate on
February 28, 2013 and Landlord and Tenant mutually desire to further amend and
extend the Lease as more specifically described herein.

 

NOW THEREFORE, in consideration of the mutual covenants herein set forth and of
ONE DOLLAR and other good and valuable consideration, Landlord and Tenant agree
to amend and do hereby amend the Lease, effective March 1, 2013, as follows:

 

1.                                  All terms contained in this Amendment No. 5
to Lease which are defined in the Lease shall have the meanings attributed to
them in the Lease unless a different meaning is clearly required by the context.

 

1

--------------------------------------------------------------------------------


 

2.                                  To the extent that any provision in this
Amendment No. 5 conflicts with any provision of the Original Lease, the
provisions of this Amendment No. 5 shall prevail.  The term “Lease” as used
herein means Original Lease as amended hereby unless a different meaning is
clearly required by the context.  Reference in the original Lease to “this
Lease” and terms of like import include reference to the Original Lease as
modified hereby.

 

3.                                  The Term of the Lease is extended for one
five-year additional extension term (“Extension Term”).  The Extension Term
shall commence on March 1, 2013 and shall terminate on February 28, 2018.

 

4.                                  Basic Monthly Rental and Basic Annual Rental
during the Extension Term will be payable monthly on the first day of each
month, in advance, as follows:

 

Annual Period

 

Basic Monthly Rental

 

Basic Annual Rental

 

Dollar Per Sq. Foot

 

 

 

 

 

 

 

 

 

3/1/13 – 2/28/14

 

$

22,654.69

 

$

271,856.25

 

$

4.05

 

 

 

 

 

 

 

 

 

3/1/14 – 2/28/15

 

$

22,654.69

 

$

271,856.25

 

$

4.05

 

 

 

 

 

 

 

 

 

3/1/15 - 2/29/16

 

$

23,997.19

 

$

287,966.25

 

$

4.29

 

 

 

 

 

 

 

 

 

3/1/16 – 2/28/17

 

$

23,997.19

 

$

287,966.25

 

$

4.29

 

 

 

 

 

 

 

 

 

3/1/17 – 2/28/18

 

$

24,612.50

 

$

295,350.00

 

$

4.40

 

 

5.                                      The Landlord shall perform the following
work for the Extension Term:

 

A.                                    Within 30 days of this Amendment No. 5 to
Lease fully executed by both parties, and weather permitting, the Landlord shall
paint the exterior front of the Building.

 

B.                                    Within 30 days of this Amendment No. 5 to
Lease fully executed by both parties, and weather permitting, the Landlord shall
paint the exterior East side of the Building.

 

C.                                    Within 30 days of this Amendment No. 5 to
Lease fully executed by both parties, and weather permitting, the Landlord shall
repair the corner side of the loading dock’s roof deck closest to the road on
the East side of the Building.

 

D.                                    Within 60 days of this Amendment No. 5 to
Lease fully executed by both parties, and weather permitting, the Landlord shall
install a floor drain in front of the loading dock doors on the West side of the
Building.

 

E.                                     Within 60 days of this Amendment No. 5 to
Lease fully executed by both parties, and weather permitting, the Landlord shall
repair the drain in front of the loading dock doors on the East side of the
Building.

 

2

--------------------------------------------------------------------------------


 

6.                                      The Tenant shall perform the following
work for the Extension Term:

 

A.                                    The Tenant shall perform the electrical
switch gear upgrade and installation of a new transformer at its sole cost and
expense.

 

B.                                    All Tenant work shall be to Code with all
proper permits.

 

C.                                    Tenant shall provide Landlord with copies
of all final plans, permits and paid bills.

 

7.                                      Relative to this Extension Term, the
reference to any Early Termination Date in a prior Amendment to Lease or the
Lease itself is deleted.  Tenant may terminate this Extension Term (March 1,
2013 — February 28, 2018) as of the last day of a calendar month (the “Early
Termination Date”) on not less than 12 calendar months’ prior written notice to
the Landlord and the notice must be accompanied by all rent, additional rent and
other amounts then due, owing and payable, if any, under the Lease; the Tenant
may not then be in default of any of the provisions of the Lease; and the notice
may not be given at any time during the first anniversary of the amendment
(March 1, 2013 — February 28, 2014).  If such notice is given the Extension Term
shall end on the early Termination Date set forth in the notice as if that had
been the Termination Date provided for in this Lease.

 

8.                                  The Tenant represents and warrants that it
has not dealt with any real estate brokers or agents with respect to this
Amendment No. 5 to Lease and that any reference to real estate brokers or agents
in the Lease are deleted.

 

9.                                      A.                                   
Subject to the provisions of paragraph 9C, Landlord hereby grants to Tenant the
option (“Option”) to extend the Term following the expiration of the Extension
Term hereof for two (2) additional terms of five (5) years (“Option Term 1” and
“Option Term 2” and collectively the “Option Terms”).

 

B.  The Option Terms shall be exercised only by written notice (the “Option Term
Notice”) delivered to Landlord by certified mail, return receipt requested not
more than fourteen (14) months nor less than twelve (12) months before the
expiration of the then prevailing Term. Time shall be of the essence with
respect to delivery of the Option Term Notice and if Tenant fails to deliver any
Option Term Notice within the specified time period or in the correct manner,
the Option shall lapse, and Tenant shall have no further right to extend the
Term.

 

C.  The Option Terms shall be exercisable by Tenant and the Lease shall continue
for the Option Term provided that, in each case, all of the following conditions
are satisfied:

 

(i)  At the time Landlord receives the Option Notice and at the commencement of
the Option Term(s) related thereto, Tenant shall not be unremedied in default
under any of the provisions of the Lease, beyond any applicable period of
notice, or grace, or both.

 

3

--------------------------------------------------------------------------------


 

(ii)  At the time Landlord receives the Option Notice and at the commencement of
the Option Term(s), the Tenant of the Lease shall not have assigned the Lease or
sublet any portion of the Premises, except as permitted by the provisions of the
Lease.

 

D.  The Option Term(s) shall be on all of the same terms and conditions set
forth in the Lease and this Amendment No. 5 to Lease, except that (i) Base Rent
during each Option Term shall be established in accordance with the provisions
of Section E below, (b) there is no Landlord’s Work applicable to any Option
Term, and (c) Tenant shall have no further option to extend the Term following
the Option Terms.

 

E.   (i)                 Base Rent payable by Tenant to Landlord shall be the
prevailing fair market value (“PFMV”) as determined by Landlord for comparable
space within the Park or other comparable space within a 15 mile radius of the
Premises.

 

(ii)             The PFMV shall be determined as follows:

 

(a) Within 20 days after Tenant has given the Option Notice for the Option Term
in question, Landlord shall deliver to Tenant a written notice stating the PFMV
to be paid during the Option Term.

 

(b) If Tenant objects to the PFMV quoted by Landlord, the issue of fair market
value shall be open to negotiation between Landlord and Tenant.  In the event
that the parties cannot agree within 30 days after Tenant’s receipt of
Landlord’s notice, Tenant shall have the right to withdraw the exercise of the
option, by written notice to Landlord, in which case the Lease will terminate on
the originally scheduled Termination Date.  If Tenant does not give such notice,
then the Option Term shall become effective at the PFMV in accordance with
Landlord’s notice.

 

(iii)          If an Option Term does become effective, the parties will
promptly enter into an appropriate agreement to document the applicable Base
Rent.   However, failure to enter into such agreement shall not negate exercise
of Tenant’s option nor establishment of the PFMV.

 

F.  After commencement of an Option Term, reference in the Lease to “Term” shall
refer to the Option Term unless the context requires a different meaning.

 

10.                               Any termination of the Lease will nullify all
further Options, whether or not the same have been exercised.

 

11.                               All of the terms of the Lease, as amended,
shall remain in full force and effect during the Extension Term and each Option
Term, if applicable.

 

12.                           There shall be no Landlord’s Work required for or
in connection with an Option Term.

 

13.                           For purposes of an Option Term only, the Early
Termination terms and procedures set forth in Paragraph 5 of Amendment No. 4 to
Lease shall apply.

 

4

--------------------------------------------------------------------------------


 

[signature page follows]

 

IN WITNESS WHEREOF the parties have signed this Amendment No. 5 to Lease as of
the date set forth above.

 

 

 

RARITAN JOHNSON ASSOCIATES, LLC

 

(Landlord)

 

 

 

 

 

BY:

/s/ Steven Breitman

 

 

 

 

 

Its

Managing Member

 

 

 

UFP TECHNOLOGIES, INC.

 

(Tenant)

 

 

 

 

 

BY:

/s/ Ronald J. Lataille

 

 

 

 

 

Its

Chief Financial Officer

 

5

--------------------------------------------------------------------------------